Case 1:19-cv-03466-JRS-MJD Document 15 Filed 06/07/20 Page 1 of 7 PageID #: 148




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 FREDDIE JEFFERSON,                                    )
                                                       )
                               Petitioner,             )
                                                       )
                          v.                           )       No. 1:19-cv-03466-JRS-MJD
                                                       )
 WARDEN,                                               )
                                                       )
                               Respondent.             )


            ORDER GRANTING PETITION FOR WRIT OF HABEAS CORPUS
                 AND DIRECTING ENTRY OF FINAL JUDGMENT

        Freddie Jefferson's petition for a writ of habeas corpus challenges his conviction in prison

 disciplinary case IYC 18-10-0069. For the reasons explained in this Order, Mr. Jefferson's petition

 must be granted.

                                             I. Overview

        Prisoners in Indiana custody may not be deprived of good-time credits or of credit-earning

 class without due process. Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016); Scruggs v. Jordan,

 485 F.3d 934, 939 (7th Cir. 2007); see also Rhoiney v. Neal, 723 F. App'x 347, 348 (7th Cir. 2018).

 The due process requirement is satisfied with: 1) the issuance of at least 24 hours advance written

 notice of the charge; 2) a limited opportunity to call witnesses and present evidence to an impartial

 decision-maker; 3) a written statement articulating the reasons for the disciplinary action and the

 evidence justifying it; and 4) “some evidence in the record” to support the finding of guilt.

 Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); see also Wolff v. McDonnell,

 418 U.S. 539, 563-67 (1974).
Case 1:19-cv-03466-JRS-MJD Document 15 Filed 06/07/20 Page 2 of 7 PageID #: 149




                                  II. The Disciplinary Proceeding

        IYC 18-10-0069 began with the following conduct report, written by Caseworker J. Jones

 on October 9, 2018:

        On 10/9/2018 at approximately 10:30, I Mr. Jones opened the door to my office
        and found a note that stated "Around 9:30am the black guy in Cube 4 Single Bunk
        got up and broke the T.V. we watch movies on." The note is dated 10/6/2018. While
        viewing video footage of Q-Unit on 10/6/2018 at approximately 10:03am, Offender
        Jefferson, Freddy #850435 is seen walking passed the television and then he uses
        his right hand to shove the television stand causing the television to fall and break.
        As a result of the television falling, there is now a solid black line that goes from
        the top of the screen to the bottom when powered on. The television was in proper
        working condition when being issued from the recreation department. Mr. Platt
        submitted a work order on the cost to replace the television (See attachment).
        Offender Jefferson is receiving a B215 Damaging State Property for his actions.

 Dkt. 8-1.

        On October 11, 2018, Mr. Jefferson received a screening report notifying him that he was

 charged with damaging the television. Dkt. 8-4. Mr. Jefferson requested to call two inmates as

 witnesses to testify that the television was already damaged as described in the conduct report

 before it fell on October 6. Id. He also requested security video of the area to show that he did not

 damage the television. Id.

        IYC 18-10-0069 proceeded to a hearing on October 15, 2020. Dkt. 8-6. According to the

 hearing officer's report, Mr. Jefferson stated in his defense that he "did spin the TV around" but

 did not cause the damage described in the conduct report. Id. However, the hearing officer found

 Mr. Jefferson guilty based on the other evidence in the record—the conduct report, the security

 video, and the anonymous note to Mr. Jones. Id. Mr. Jefferson's sanctions included a loss of earned

 credit time that was initially suspended but later enforced. Id.; dkt. 8-19.

        The inmates Mr. Jefferson requested to call as witnesses were not permitted to testify at

 the hearing. Both wrote statements that are in the record before this Court. Dkts. 8-8, 8-9. It is not

 clear, however, that the hearing officer reviewed the inmates' statements, as the hearing officer's


                                                   2
Case 1:19-cv-03466-JRS-MJD Document 15 Filed 06/07/20 Page 3 of 7 PageID #: 150




 report does not acknowledge them. See dkt. 8-6. One inmate stated that the TV was damaged "for

 at least one year" before Mr. Jefferson knocked it over. Dkt. 8-8. He added that he "watched several

 movies with that line that goes straight down the middle." Id. The other inmate stated:

        I was the rec worker who brought the t.v. down there. The line was already there I
        was the first person to plug it up in East dorm.

 Dkt. 8-9.

        Mr. Jefferson's administrative appeals were denied. See dkts. 8-10, 8-12, 8-13, 8-14.

                                             III. Analysis

        Mr. Jefferson asserts numerous grounds for relief in his petition. In this Order, the Court

 addresses only one. Mr. Jefferson was denied due process—and his petition must be granted—

 because he was denied the opportunity to present witness testimony at his disciplinary hearing.

 A.     The Right to Present Witness Testimony

        Due process entitles prisoners to a limited opportunity to present evidence to an impartial

 decision-maker. Hill, 472 U.S. at 454; Wolff, 418 U.S. at 563–67. That includes "a due process

 right to call witnesses at their disciplinary hearings when doing so would be consistent with

 institutional safety and correctional goals." Piggie v. Cotton, 344 F.3d 674, 678 (7th Cir. 2003)

 (citing Wolff, 418 U.S. at 566).

        The right to call witnesses extends only to "material exculpatory evidence." Jones v. Cross,

 637 F.3d 841, 847 (7th Cir. 2011). Evidence is exculpatory if it undermines or contradicts the

 finding of guilt, see id., and it is material if disclosing it creates a "reasonable probability" of a

 different result, Toliver v. McCaughtry, 539 F.3d 766, 780–81 (7th Cir. 2008). The right is further

 limited in that "prisoners do not have the right to call witnesses whose testimony would be

 irrelevant, repetitive, or unnecessary." Pannell v. McBride, 306 F.3d 499, 503 (7th Cir. 2002).




                                                   3
Case 1:19-cv-03466-JRS-MJD Document 15 Filed 06/07/20 Page 4 of 7 PageID #: 151




        When an inmate requests to call a witness at a disciplinary hearing, he is presumptively

 entitled to present the witness's live testimony as opposed to a written statement. See Whitlock v.

 Johnson, 153 F.3d 380, 388 (7th Cir. 1998) ("We are . . . unconvinced by the prison’s assertion

 that its policy of interviewing requested witnesses and summarizing their testimony in an unsworn

 report is a legitimate means of 'calling a witness' even when live testimony would be feasible.");

 Doan v. Buss, 82 F. App'x 168, 170–71 (7th Cir. 2003) (rejecting the contention that "under Wolff

 oral testimony is not required as long as written statements are obtained"); Ashby v. Davis, 82 F.

 App'x 467, 471 (7th Cir. 2003) (holding that "[t]he submission of a written [witness] statement is

 not by itself a valid reason for not appearing,” and explaining that “[l]ive testimony is the

 presumption absent a valid reason for proceeding differently”).

        The screening report unmistakably documents that Mr. Jefferson "wishe[ed] to call" two

 witnesses and that their "expected testimony" would address the condition of the television before

 Mr. Jefferson knocked it over. Dkt. 8-4. They did not testify at the disciplinary hearing. No

 evidence documents any reason why they were not permitted to testify—much less that their

 appearance would have undermined institutional safety or correctional goals. See Piggie, 344 F.3d

 at 678. No evidence indicates that Mr. Jefferson consented to use written statements in lieu of their

 live testimony. And, even if he did, the record does not indicate that their written statements were

 presented to the hearing officer. See dkt. 8-6 (omitting reference to inmates' statements).

        The respondent argues that Mr. Jefferson failed to exhaust his denial-of-evidence argument

 through the administrative appeals process and that any testimony he was denied would not have

 been exculpatory. For the reasons set out below, though, neither argument is availing.




                                                  4
Case 1:19-cv-03466-JRS-MJD Document 15 Filed 06/07/20 Page 5 of 7 PageID #: 152




 B.      Exhaustion of Administrative Remedies

         A district court may not grant a state prisoner's petition for a writ of habeas corpus "unless

 it appears that" the petitioner "has exhausted the remedies available in" the state's courts. 28 U.S.C.

 § 2254(b)(1). When the petitioner "has not exhausted a claim and complete exhaustion is no longer

 available, the claim is procedurally defaulted," and the district court may not grant habeas relief

 based on it. Martin v. Zatecky, 749 F. App'x 463, 464 (7th Cir. 2019).1

         "To avoid procedural default, an Indiana prisoner challenging a disciplinary proceeding

 must fully and fairly present his federal claims to the facility head and to the Final Reviewing

 Authority." Jackson v. Wrigley, 256 F. App'x 812, 814 (7th Cir. 2007) (citing Moffat v. Broyles,

 288 F.3d 978, 981–982 (7th Cir. 2002) (holding that, because Indiana law does not provide for

 judicial review of prison disciplinary proceedings, § 2254(b)(1)'s exhaustion requirement demands

 that the prisoner present his claims at both levels of the administrative appeals process)).

         The respondent argues—without any elaboration—that Mr. Jefferson "failed to exhaust his

 administrative remedies on this claim." Dkt. 8 at 10. But the record includes a disciplinary hearing

 appeal in which Mr. Jefferson wrote that "the two rec workers that's always in contact with this

 T.V. will state this T.V. is in good working condition, that it has had a black line down the middle

 in the past, violation of my due process . . . ." Dkt. 8-12 at 1. The respondent has not acknowledged

 this statement—much less explained how it failed to give the prison's administrators a fair

 opportunity to address Mr. Jefferson's objections to the denial of his requested witnesses'



 1
   See also Wilson-El v. Finnan, 263 F. App'x 503, 506 (7th Cir. 2008) ("A petitioner is generally required
 to exhaust all of his available administrative remedies before seeking a writ of habeas corpus in federal
 court. If the petitioner fails to do so and the opportunity to raise that claim in state administrative
 proceedings has lapsed, the petitioner has procedurally defaulted his claim, and a federal court is precluded
 from reviewing the merits of his habeas petition.") (internal citations omitted); Moffat v. Broyles, 288 F.3d
 978, 982 (7th Cir. 2002) ("That procedural default means . . . that state remedies were not exhausted, and
 precludes consideration of this theory under § 2254 . . . .").


                                                      5
Case 1:19-cv-03466-JRS-MJD Document 15 Filed 06/07/20 Page 6 of 7 PageID #: 153




 testimony. See O'Sullivan v. Boerckel, 526 U.S. 838, 844 (1999) ("Section 2254(c) requires only

 that state prisoners give state courts a fair opportunity to act on their claims.").

         Lacking any contrary explanation from the respondent, the Court finds that Mr. Jefferson

 properly exhausted his arguments regarding denial of witness testimony. See, e.g., United States

 v. Cisneros, 846 F.3d 972, 978 (7th Cir. 2017) ("[P]erfunctory and undeveloped arguments, and

 arguments that are unsupported by pertinent authority, are waived." (internal quotations omitted));

 United States v. 5443 Suffield Terrace, Skokie, Ill., 607 F.3d 504, 511 (7th Cir. 2010) ("[I]t was

 not the district court's job to sift through the record and make Connor's case for him."); Albrechtsen

 v. Bd. of Regents of Univ. of Wis. Sys., 309 F.3d 433, 436 (7th Cir. 2002) ("Courts are entitled to

 assistance from counsel, and an invitation to search without guidance is no more useful than a

 litigant's request to a district court at the summary judgment stage to paw through the assembled

 discovery material.").

 C.      Exculpatory Evidence

         The respondent also argues that the denial of Mr. Jefferson's request to present witness

 testimony was harmless because the inmate's testimony was "not exculpatory as to the charged

 offense." Dkt. 8 at 10. The respondent bases this argument on the fact that security video shows

 Mr. Jefferson "knocking the television down onto a half wall and then replacing it flat on the cart."

 Id. As the respondent sees it, "[E]ven if there was a line on the screen before the incident, there is

 still some evidence that Jefferson damaged the television and it needed to be replaced." Id.

         This argument cannot be reconciled with the disciplinary offense of which Mr. Jefferson

 was convicted. Code 215 punishes "[u]nauthorized possession, destruction, alteration, damage to,

 or theft of property." Dkt. 8-18 at § 215. Mr. Jefferson was not charged with knocking the

 television down; he was charged with damaging it. Both inmates stated that Mr. Jefferson could




                                                    6
Case 1:19-cv-03466-JRS-MJD Document 15 Filed 06/07/20 Page 7 of 7 PageID #: 154




 not have damaged the television because the damage described in the conduct report was already

 there. See dkts. 8-8, 8-9. Their testimony directly undermined the conclusion that Mr. Jefferson

 violated Code 215. See Jones, 637 F.3d at 847.

         The prison staff prevented Mr. Jefferson from presenting material, exculpatory evidence

 and did so without justification. As such, he was convicted without due process, and he is entitled

 to habeas relief.

                                          IV. Conclusion

         “The touchstone of due process is protection of the individual against arbitrary action of

 the government.” Wolff, 418 U.S. at 558. Because Mr. Jefferson was denied due process in ISR

 IYC 18-10-0069, his petition for a writ of habeas corpus is granted. Mr. Jefferson's disciplinary

 conviction must be vacated and his sanctions rescinded. His earned credit time must be

 immediately restored, and his new release date must be calculated accordingly.

         Judgment consistent with this Order shall now issue.

         IT IS SO ORDERED.

        Date:    6/7/2020




 Distribution:

 FREDDIE JEFFERSON
 850435
 PLAINFIELD - CF
 PLAINFIELD CORRECTIONAL FACILITY
 Electronic Service Participant – Court Only

 Benjamin Myron Lane Jones
 INDIANA ATTORNEY GENERAL
 benjamin.jones@atg.in.gov




                                                  7
